
	
		II
		Calendar No. 492
		111th CONGRESS
		2d Session
		S. 3516
		[Report No. 111–236]
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2010
			Mr. Bingaman (for
			 himself, Ms. Murkowski,
			 Mr. Dorgan, and Ms. Stabenow) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 28, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to reform
		  the management of energy and mineral resources on the Outer Continental Shelf,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Outer Continental Shelf Reform
			 Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. National policy for the outer
				Continental Shelf.
					Sec. 5. Structural reform of outer
				Continental Shelf program management.
					Sec. 6. Safety, environmental, and
				financial reform of the Outer Continental Shelf Lands Act.
					Sec. 7. Reform of other
				laws.
					Sec. 8. Savings provisions.
					Sec. 9. Budgetary effects.
				
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3.
				Definitions.
					Sec. 4. National policy for the
				outer Continental Shelf.
					Sec. 5. Structural reform of
				outer Continental Shelf program management.
					Sec. 6. Safety, environmental,
				and financial reform of the Outer Continental Shelf Lands Act.
					Sec. 7. Study on the effect of
				the moratoria on new deepwater drilling in the Gulf of Mexico on employment and
				small businesses.
					Sec. 8. Reform of other
				law.
					Sec. 9. Safer oil and gas
				production.
					Sec. 10. National Commission on
				Outer Continental Shelf Oil Spill Prevention.
					Sec. 11. Classification of
				offshore systems.
					Sec. 12. Savings
				provisions.
					Sec. 13. Budgetary
				effects.
				
			2.PurposesThe purposes of this Act are—
			(1)to rationalize
			 and reform the responsibilities of the Secretary of the Interior with respect
			 to the management of the outer Continental Shelf in order to improve the
			 management, oversight, accountability, safety, and environmental protection of
			 all the resources on the outer Continental Shelf;
			(2)to provide
			 independent development and enforcement of safety and environmental laws
			 (including regulations) governing—
				(A)energy
			 development and mineral extraction activities on the outer Continental Shelf;
			 and
				(B)related offshore
			 activities; and
				(3)to ensure a fair
			 return to the taxpayer from, and independent management of, royalty and revenue
			 collection and disbursement activities from mineral and energy
			 resources.
			3.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of the Interior.
			(2)Outer
			 continental shelfThe term outer Continental Shelf
			 has the meaning given the term in section 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.National policy
			 for the outer Continental ShelfSection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1332) is amended—
			(1)by striking
			 paragraph (3) and inserting the following:
				
					(3)the outer
				Continental Shelf is a vital national resource reserve held by the Federal
				Government for the public, which should be managed in a manner that
				recognizes—
						(A)the need of the
				United States for domestic sources of energy, food, minerals, and other
				resources;
						(B)the potential
				impacts of development of those resources on the marine and coastal environment
				and on human health and safety; and
						(C)the long-term
				economic value to the United States of the balanced and orderly management of
				those resources that safeguards the environment and respects the multiple
				values and uses of the outer Continental
				Shelf;
						;
			(1)by striking paragraph (3)
			 and inserting the following:
				
					(3)the outer Continental
				Shelf is a vital national resource reserve held by the Federal Government for
				the public, which should be managed in a manner that—
						(A)recognizes the need of
				the United States for domestic sources of energy, food, minerals, and other
				resources;
						(B)minimizes the potential
				impacts of development of those resources on the marine and coastal environment
				and on human health and safety; and
						(C)acknowledges the
				long-term economic value to the United States of the balanced and orderly
				management of those resources that safeguards the environment and respects the
				multiple values and uses of the outer Continental
				Shelf;
						;
			(2)in paragraph
			 (4)(C), by striking the period at the end and inserting a semicolon;
			(3)in paragraph (5),
			 by striking ; and and inserting a semicolon;
			(4)by redesignating
			 paragraph (6) as paragraph (7);
			(5)by inserting
			 after paragraph (5) the following:
				
					(6)exploration,
				development, and production of energy and minerals on the outer Continental
				Shelf should be allowed only when those activities can be accomplished in a
				manner that provides reasonable assurance of adequate protection against harm
				to life, health, the environment, property, or other users of the waters,
				seabed, or subsoil; and
					;
				and
			(6)in paragraph (7)
			 (as so redesignated)—
				(A)by striking
			 should be and inserting shall be; and
				(B)by adding
			 best available after using.
				5.Structural
			 reform of outer Continental Shelf program management
			(a)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) is amended by adding to the end the following:
				
					32.Structural
				reform of outer Continental Shelf program management
						(a)Leasing,
				permitting, and regulation bureaus
							(1)Establishment
				of bureaus
								(A)In
				generalSubject to the discretion granted by Reorganization Plan
				Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior not more than 2 bureaus to carry
				out the leasing, permitting, and safety and environmental regulatory functions
				vested in the Secretary by this Act and the Federal Oil and Gas Royalty
				Management Act of 1982 (30 U.S.C. 1701 et seq.) related to the outer
				Continental Shelf.
								(B)Conflicts of
				interestIn establishing the bureaus under subparagraph (A), the
				Secretary shall ensure, to the maximum extent practicable, that any potential
				organizational conflicts of interest related to leasing, revenue creation,
				environmental protection, and safety are eliminated.
								(2)DirectorEach
				bureau shall be headed by a Director, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
							(3)CompensationEach
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
							(4)QualificationsEach
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
							(b)Royalty and
				revenue office
							(1)Establishment
				of officeSubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior an office to carry out the royalty
				and revenue management functions vested in the Secretary by this Act and the
				Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
				seq.).
							(2)DirectorThe
				office established under paragraph (1) shall be headed by a Director, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate.
							(3)CompensationThe
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
							(4)QualificationsThe
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
							(c)OCS Safety and
				Environmental Advisory Board
							(1)EstablishmentThe
				Secretary shall establish, under the Federal
				Advisory Committee Act (5 U.S.C. App.), an Outer Continental Shelf
				Safety and Environmental Advisory Board (referred to in this subsection as the
				Board), to provide the Secretary and the Directors of the bureaus
				established under this section with independent
				peer-reviewed
				scientific and technical advice on safe and environmentally compliant energy
				and mineral resource exploration, development, and production
				activities.
							(2)Membership
								(A)Size
									(i)In
				generalThe Board shall consist of not more than 12 members,
				chosen to reflect a range of expertise in scientific, engineering, management,
				and other disciplines related to safe and environmentally compliant energy and
				mineral resource exploration, development, and production activities.
									(ii)ConsultationThe
				Secretary shall consult with the National Academy of Sciences and the National
				Academy of Engineering to identify potential candidates for membership on the
				Board.
									(B)TermThe
				Secretary shall appoint Board members to staggered terms of not more than 4
				years, and shall not appoint a member for more than 2 consecutive terms.
								(C)ChairThe
				Secretary shall appoint the Chair for the Board.
								(3)MeetingsThe
				Board shall—
								(A)meet not less
				than 3 times per year; and
								(B)at least once per
				year, shall host a public forum to review and assess the overall safety and
				environmental performance of outer Continental Shelf energy and mineral
				resource activities.
								(4)ReportsReports
				of the Board shall—
								(A)be submitted to
				Congress; and
								(B)made available to
				the public in an electronically accessible form.
								(5)Travel
				expensesMembers of the Board, other than full-time employees of
				the Federal Government, while attending a meeting of the Board or while
				otherwise serving at the request of the Secretary or the Director while serving
				away from their homes or regular places of business, may be allowed travel
				expenses, including per diem in lieu of subsistence, as authorized by section
				5703 of title 5, United States Code, for individuals in the Federal Government
				serving without pay.
							(d)Special
				personnel authorities
							(1)Direct hiring
				authority for critical personnel
								(A)In
				generalNotwithstanding sections 3104, 3304, and 3309 through
				3318 of title 5, United States Code, the Secretary may, upon a determination
				that there is a severe shortage of candidates or a critical hiring need for
				particular positions, recruit and directly appoint highly qualified
				accountants, scientists, engineers, or critical technical personnel into the
				competitive service, as officers or employees of any of the organizational
				units established under this section.
								(B)RequirementsIn
				exercising the authority granted under subparagraph (A), the Secretary shall
				ensure that any action taken by the Secretary—
									(i)is consistent
				with the merit principles of chapter 23 of title 5, United States Code;
				and
									(ii)complies with
				the public notice requirements of section 3327 of title 5, United States
				Code.
									(2)Critical pay
				authority
								(A)In
				generalNotwithstanding section 5377 of title 5, United States
				Code, and without regard to the provisions of that title governing appointments
				in the competitive service or the Senior Executive Service and chapters 51 and
				53 of that title (relating to classification and pay rates), the Secretary may
				establish, fix the compensation of, and appoint individuals to critical
				positions needed to carry out the functions of any of the organizational units
				established under this section, if the Secretary certifies that—
									(i)the
				positions—
										(I)require expertise
				of an extremely high level in a scientific or technical field; and
										(II)any of the
				organizational units established in this section would not successfully
				accomplish an important mission without such an individual; and
										(ii)exercise of the
				authority is necessary to recruit an individual exceptionally well qualified
				for the position.
									(B)LimitationsThe
				authority granted under subparagraph (A) shall be subject to the following
				conditions:
									(i)The number of
				critical positions authorized by subparagraph (A) may not exceed 40 at any 1
				time in either of the bureaus established under this section.
									(ii)The term of an
				appointment under subparagraph (A) may not exceed 4 years.
									(iii)An individual
				appointed under subparagraph (A) may not have been an employee of the
				Department of the Interior during the 2-year period prior to the date of
				appointment.
									(iv)Total annual
				compensation for any individual appointed under subparagraph (A) may not exceed
				the highest total annual compensation payable at the rate determined under
				section 104 of title 3, United States Code.
									(v)An individual
				appointed under subparagraph (A) may not be considered to be an employee for
				purposes of subchapter II of chapter 75 of title 5, United States Code.
									(C)NotificationEach
				year, the Secretary shall submit to Congress a notification that lists each
				individual appointed under this paragraph.
								(3)Reemployment of
				civilian retirees
								(A)In
				generalNotwithstanding part 553 of title 5, Code of Federal
				Regulations (relating to reemployment of civilian retirees to meet exceptional
				employment needs), or successor regulations, the Secretary may approve the
				reemployment of an individual to a particular position without reduction or
				termination of annuity if the hiring of the individual is necessary to carry
				out a critical function of any of the organizational units established under
				this section for which suitably qualified candidates do not exist.
								(B)LimitationsAn
				annuitant hired with full salary and annuities under the authority granted by
				subparagraph (A)—
									(i)shall not be
				considered an employee for purposes of subchapter III of chapter 83 and chapter
				84 of title 5, United States Code;
									(ii)may not elect to
				have retirement contributions withheld from the pay of the annuitant;
									(iii)may not use any
				employment under this paragraph as a basis for a supplemental or recomputed
				annuity; and
									(iv)may not
				participate in the Thrift Savings Plan under subchapter III of chapter 84 of
				title 5, United States Code.
									(C)Limitation on
				termThe term of employment of any individual hired under
				subparagraph (A) may not exceed an initial term of 2 years, with an additional
				2-year appointment under exceptional circumstances.
								(e)Continuity of
				authoritySubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), any reference in
				any law, rule, regulation, directive, or instruction, or certificate or other
				official document, in force immediately prior to the date of enactment of this
				section—
							(1)to the Minerals
				Management Service that pertains to any of the duties and authorities described
				in this section shall be deemed to refer and apply to the appropriate bureaus
				and offices established under this section;
							(2)to the Director
				of the Minerals Management Service that pertains to any of the duties and
				authorities described in this section shall be deemed to refer and apply to the
				Director of the bureau or office under this section to whom the Secretary has
				assigned the respective duty or authority; and
							(3)to any other
				position in the Minerals Management Service that pertains to any of the duties
				and authorities described in this section shall be deemed to refer and apply to
				that same or equivalent position in the appropriate bureau or office
				established under this
				section.
							.
			(b)Conforming
			 amendmentSection 5316 of title 5, United States Code, is amended
			 by striking Director, Bureau of Mines, Department of the
			 Interior and inserting the following:
				
						Bureau Directors, Department of the Interior
				  (2).
						Director, Royalty and Revenue Office, Department of
				  the
				  Interior.
					.
			6.Safety,
			 environmental, and financial reform of the Outer Continental Shelf Lands
			 Act
			(a)DefinitionsSection
			 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended by
			 adding at the end the following:
				
					(r)Safety
				caseThe term safety case means a
				body of
				evidence
				complete set of safety documentation that provides a basis for
				determining whether a system is adequately safe for a given application in a
				given
				environment.
					.
			(b)Administration
			 of leasingSection 5(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1334(a)) is amended in the second sentence—
				(1)by striking
			 The Secretary may at any time and inserting The Secretary
			 shall; and
				(2)by inserting
			 after provide for the following: operational safety, the
			 protection of the marine and coastal environment,.
				(c)Maintenance of
			 leasesSection 6 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1335) is amended by adding at the end the following:
				
					(f)Review of bond
				and surety amountsNot later than May 1, 2011, and every 5 years
				thereafter, the Secretary shall—
						(1)review the
				minimum bond
				amounts
				financial responsibility requirements for mineral leases under
				subsection (a)(11); and
						(2)set any bonds, surety, or other evidence
				of financial responsibility required in amounts
				adequate adjust
				for inflation based on the Consumer Price Index for all Urban Consumers
				published by the Bureau of Labor Statistics of the Department of Labor, and
				recommend to Congress any further changes to existing financial responsibility
				requirements necessary to permit lessees to fulfill all
				obligations under this Act or the Oil Pollution Act of 1990 (33 U.S.C. 2701 et
				seq.).
						(g)Periodic fiscal
				reviews and reports
						(1)Royalty
				rates
							(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 3 4 years thereafter, the
				Secretary shall carry out a review of, and prepare a report that
				describes—
								(i)the royalty and
				rental rates included in new offshore oil and gas leases and the rationale for
				the rates;
								(ii)whether, in the
				view of the Secretary, the royalty and rental rates described in subparagraph
				(A) would yield a fair return to the public while promoting the production of
				oil and gas resources in a timely manner; and
								(iii)whether, based
				on the review, the Secretary intends to modify the royalty or rental
				rates.
								(B)Public
				participationIn carrying out a review and preparing a report
				under subparagraph (A), the Secretary shall provide to the public an
				opportunity to participate.
							(2)Comparative
				review of fiscal system
							(A)In
				generalNot later than
				2
				years 1
				year after the date of enactment of this subsection and every
				5 4 years thereafter, the
				Secretary in consultation with the Secretary of the Treasury, shall carry out a
				comprehensive review of all components of the Federal offshore oil and gas
				fiscal system, including requirements for bonus bids, rental rates, royalties,
				oil and gas taxes, income taxes
				and other
				significant financial elements, and oil and gas fees.
							(B)InclusionsThe
				review shall include—
								(i)information and
				analyses comparing the offshore bonus bids, rents, royalties, taxes, and fees
				of the Federal Government to the offshore bonus bids, rents, royalties, taxes,
				and fees of other resource owners (including States and foreign countries);
				and
								(ii)an assessment of
				the overall offshore oil and gas fiscal system in the United States, as
				compared to foreign countries.
								(C)Independent
				advisory committeeIn carrying out a review under this paragraph,
				the Secretary shall convene and seek the advice of an independent advisory
				committee comprised of oil and gas and fiscal experts from States, Indian
				tribes, academia, the energy industry, and appropriate nongovernmental
				organizations.
							(D)ReportThe
				Secretary shall prepare a report that contains—
								(i)the contents and
				results of the review carried out under this paragraph for the period covered
				by the report; and
								(ii)any
				recommendations of the Secretary and the Secretary of the Treasury based on the
				contents and results of the review.
								(E)Combined
				reportThe Secretary may combine the reports required by
				paragraphs (1) and (2)(D) into 1 report.
							(3)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes each report under this subsection, the Secretary shall
				submit copies of the report to—
							(A)the Committee on
				Energy and Natural Resources of the Senate;
							(B)the Committee on
				Finance of the Senate;
							(C)the Committee on
				Natural Resources of the House of Representatives; and
							(D)the Committee on
				Ways and Means of the House of
				Representatives.
							.
			(d)Leases,
			 easements, and rights-of-WaySection 8 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337) is amended by striking subsection (d) and
			 inserting the following:
				
					(d)Disqualification
				from biddingNo bid for a lease may be submitted by any entity
				that the Secretary finds, after prior public notice and
				opportunity for a hearing—
						(1)is not meeting
				due diligence, safety, or environmental requirements on other leases; or
						(2)(A)is a responsible party
				for a vessel or a facility from which oil is discharged, for purposes of
				section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702); and
							(B)has failed to meet the obligations of
				the responsible party under that Act to provide compensation for covered
				removal costs and
				damages.
							.
			(e)Exploration
			 plansSection 11 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1340) is amended—
				(1)in subsection
			 (c)—
					(A)in the fourth
			 sentence of paragraph (1), by striking within thirty days of its
			 submission and inserting by the deadline described in paragraph
			 (5);
					(B)by striking
			 paragraph (3) and inserting the following:
						
							(3)Minimum
				requirements
								(A)In
				generalAn exploration plan submitted under this subsection shall
				include, in such degree of detail as the Secretary by regulation may
				require—
									(i)a
				complete description and schedule of the exploration activities to be
				undertaken;
									(ii)a description of
				the equipment to be used for the exploration activities, including—
										(I)a description of
				the drilling unit;
										(II)a statement of
				the design and condition of major safety-related pieces of equipment;
										(III)a description
				of any new technology to be used; and
										(IV)a statement
				demonstrating that the equipment to be used meets the best available technology
				requirements under section 21(b);
										(iii)a map showing
				the location of each well to be drilled;
									(iv)(I)a scenario for the
				potential blowout of the well involving the highest
				potential expected volume of liquid
				hydrocarbons; and
										(II)a complete description of a response
				plan to control the blowout and manage the accompanying discharge of
				hydrocarbons, including—
											(aa)the technology and timeline for
				regaining control of the well; and
											(bb)the strategy, organization, and
				resources necessary to be used to avoid harm to the
				environment and human health from hydrocarbons; and
											(v)any other
				information determined to be relevant by the Secretary.
									(B)Deepwater
				wells
									(i)In
				generalBefore conducting exploration activities in water depths
				greater than 500 feet, the holder of a lease shall submit to the Secretary for
				approval a deepwater operations plan prepared by the lessee in accordance with
				this subparagraph.
									(ii)Technology
				requirementsA deepwater operations plan under this subparagraph
				shall be based on the best available technology to ensure safety in carrying
				out the exploration activity and the blowout response plan.
									(iii)Systems
				analysis requiredThe Secretary shall not approve a deepwater
				operations plan under this subparagraph unless the plan includes a technical
				systems analysis of—
										(I)the safety of the
				proposed exploration activity;
										(II)the blowout
				prevention technology; and
										(III)the blowout and
				spill response plans.
										;
				and
					(C)by adding at the
			 end the following:
						
							(5)Deadline for
				approval
								(A)In
				generalIn the case of a lease issued under a sale held after
				March 17, 2010, the deadline for approval of an exploration plan referred to in
				the fourth sentence of paragraph (1) is—
									(i)the date that is
				90 days after the date on which the plan or the modifications to the plan are
				submitted; or
									(ii)the date that is
				not later than an additional 180 days after the deadline described in clause
				(i), if the Secretary makes a finding that additional time is necessary to
				complete any environmental, safety, or other reviews.
									(B)Existing
				leasesIn the case of a lease issued under a sale held on or
				before March 17, 2010, the Secretary, with the consent of the holder of the
				lease, may extend the deadline applicable to the lease for such additional time
				as the Secretary determines is necessary to complete any environmental, safety,
				or other reviews.
								;
				
					(2)by resdesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)Drilling
				permits
							(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit—
								(A)before the lessee
				drills a well in accordance with the plan; and
								(B)before the lessee
				significantly modifies the well design originally approved by the
				Secretary.
								(2)Engineering
				review requiredThe Secretary may not grant any drilling permit
				until the date of completion of a full
				engineering review of
				the well system,
				including a
				system by not less than 2 agency engineers, including a written
				determination that—
								(A)critical safety
				systems (including blowout prevention) will use best available technology;
				and
								(B)blowout
				prevention systems will include redundancy and remote triggering
				capability.
								(3)Modification
				review requiredThe Secretary may not approve any modification of
				a permit without a determination, after an additional engineering review, that
				the modification will not
				degrade compromise the safety of the
				well system previously approved.
							(4)Operator safety
				and environmental management requiredThe Secretary may not grant
				any drilling permit or modification of the permit until the date of completion
				and approval of a safety and environmental management plan that—
								(A)is to be used by
				the operator during all well operations; and
								(B)includes—
									(i)a
				description of the expertise and experience level of crew members who will be
				present on the rig; and
									(ii)designation of
				at least 2 environmental and safety managers that—
										(I)are employees of
				the operator;
										(II)would be present
				on the rig at all times; and
										(III)have overall
				responsibility for the safety and environmental management of the well system
				and spill response plan; and
										(C)not later than
				May 1, 2012, requires that all employees on the rig meet the training and
				experience requirements under section 21(b)(4).
								(e)Disapproval of
				exploration plan
							(1)In
				generalThe Secretary shall disapprove an exploration plan
				submitted under this section if the Secretary determines that, because of
				exceptional geological conditions in the lease areas, exceptional resource
				values in the marine or coastal environment, or other exceptional
				circumstances, that—
								(A)implementation of
				the exploration plan would probably cause serious harm or damage to life
				(including fish and other aquatic life), property, mineral deposits, national
				security or defense, or the marine, coastal or human environments;
								(B)the threat of
				harm or damage would not disappear or decrease to an acceptable extent within a
				reasonable period of time; and
								(C)the advantages of
				disapproving the exploration plan outweigh the advantages of
				exploration.
								(2)CompensationIf
				an exploration plan is disapproved under this subsection, the provisions of
				subparagraphs (B) and (C) of section 25(h)(2) shall apply to the lease and the
				plan or any modified plan, except that the reference in section 25(h)(2)(C) to
				a development and production plan shall be considered to be a reference to an
				exploration plan.
							.
				
				(f)Outer
			 Continental Shelf leasing programSection 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
				(1)in subsection
			 (a)—
					(A)in the second
			 sentence, by inserting after national energy needs the
			 following: and the need for the protection of the marine and coastal
			 environment and resources;
					(B)in paragraph (1),
			 by striking considers and inserting gives equal
			 consideration to; and
					(C)in paragraph (3),
			 by striking , to the maximum extent practicable,;
					(2)in subsection
			 (b)—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(5)provide technical
				review and oversight of the exploration plan and a systems review of the safety
				of the well design and other operational decisions;
							(6)conduct regular
				and thorough safety reviews and inspections, and;
							(7)enforce all
				applicable laws (including
				regulations).
							;
					(3)in the second
			 sentence of subsection (d)(2), by inserting , the head of an interested
			 Federal agency, after Attorney General;
				(4)in the first
			 sentence of subsection (g), by inserting before the period at the end the
			 following: , including existing inventories and mapping of marine
			 resources previously undertaken by the Department of the Interior and the
			 National Oceanic and Atmospheric Administration, information provided by the
			 Department of Defense, and other available data regarding energy or mineral
			 resource potential, navigation uses, fisheries, aquaculture uses, recreational
			 uses, habitat, conservation, and military uses on the outer Continental
			 Shelf; and
				(5)by adding at the
			 end the following:
					
						(i)Research and
				development
							(1)In
				generalThe Secretary shall carry out a program of research and
				development to ensure the continued improvement of methodologies for
				characterizing resources of the outer Continental Shelf and conditions that may
				affect the ability to develop and use those resources in a safe, sound, and
				environmentally responsible manner.
							(2)InclusionsResearch
				and development activities carried out under paragraph (1) may include
				activities to provide accurate estimates of energy and mineral reserves and
				potential on the outer Continental Shelf and any activities that may assist in
				filling gaps in environmental data needed to develop each leasing program under
				this section.
							(3)Leasing
				activitiesResearch and development activities carried out under
				paragraph (1) shall not be considered to be leasing or pre-leasing activities
				for purposes of this
				Act.
							.
				(g)Environmental
			 studiesSection 20 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1346) is amended—
				(1)by redesignating
			 subsections (a) through (f) as subsections (b) through (g),
			 respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following:
					
						(a)Comprehensive
				and independent studies
							(1)In
				generalThe Secretary shall develop and carry out programs for
				the collection, evaluation, assembly, analysis, and dissemination of
				environmental and other resource data that are relevant to carrying out the
				purposes of this Act.
							(2)Scope of
				researchThe programs under this subsection shall include—
								(A)the gathering of
				baseline data in areas before energy or mineral resource development activities
				occur;
								(B)ecosystem
				research and monitoring studies to support integrated resource management
				decisions; and
								(C)the improvement
				of scientific understanding of the fate, transport, and effects of discharges
				and spilled materials, including deep water hydrocarbon spills, in the marine
				environment.
								(3)Use of
				dataThe Secretary shall ensure that information from the studies
				carried out under this section—
								(A)informs the
				management of energy and mineral resources on the outer Continental Shelf
				including any areas under consideration for oil and gas leasing; and
								(B)contributes to a
				broader coordination of energy and mineral resource development activities
				within the context of best available science.
								(4)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
								(A)be
				programmatically separate and distinct from the leasing program;
								(B)carry out the
				environmental studies under this section;
								(C)conduct
				additional environmental studies relevant to the sound management of energy and
				mineral resources on the outer Continental Shelf;
								(D)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
								(E)subject to the
				restrictions of subsections (g) and (h) of section 18, make available to the
				public studies conducted and data gathered under this
				section.
								;
				and
				(3)in the first
			 sentence of subsection (b)(1) (as so redesignated), by inserting every 3
			 years after shall conduct.
				(h)Safety research
			 and regulationsSection 21 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1347) is amended—
				(1)in the first
			 sentence of subsection (a), by striking Upon the date of enactment of
			 this section, and inserting Not later than May 1, 2011, and
			 every 3 years thereafter,;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Best available
				technologies and practices
							(1)In
				generalIn exercising respective responsibilities under this Act,
				the Secretary, and the Secretary of the Department in which the Coast Guard is
				operating, shall require, on all new drilling and production operations and, to
				the maximum extent practicable, on existing operations, the use of the best
				available and safest technologies and practices, if the failure of equipment
				would have a significant effect on safety, health, or the environment.
							(2)Identification
				of best available technologiesNot later than May 1, 2011, and
				not later than every 3 years thereafter, the Secretary shall identify and
				publish an updated list of best available technologies for key areas of well
				design and operation, including blowout prevention and blowout and oil spill
				response.
							(3)Safety
				caseNot later than May 1, 2011, the Secretary shall promulgate
				regulations requiring a safety case be submitted along with each new
				application for a permit to drill on the outer Continental Shelf.
							(4)Employee
				training
								(A)In
				generalNot later than May 1, 2011, the Secretary shall
				promulgate regulations setting standards for training for all workers on
				offshore facilities (including mobile offshore drilling units) conducting
				energy and mineral resource exploration, development, and production operations
				on the outer Continental Shelf.
								(B)RequirementsThe
				training standards under this paragraph shall require that employers of workers
				described in subparagraph (A)—
									(i)establish
				training programs approved by the Secretary; and
									(ii)demonstrate that
				employees involved in the offshore operations meet standards that demonstrate
				the aptitude of the employees in critical technical skills.
									(C)ExperienceThe
				training standards under this section shall require that any offshore worker
				with less than 5 years of applied experience in offshore facilities operations
				pass a certification requirement after receiving the appropriate
				training.
								(D)Monitoring
				training coursesThe Secretary shall ensure that Department
				employees responsible for inspecting offshore facilities monitor, observe, and
				report on training courses established under this paragraph, including
				attending a representative number of the training sessions, as determined by
				the Secretary.
								;
				and
				(3)by adding at the
			 end the following:
					
						(g)Technology
				research and risk assessment program
							(1)In
				generalThe Secretary shall carry out a program of research,
				development, and risk assessment to address technology and development issues
				associated with outer Continental Shelf energy and mineral resource activities,
				with the primary purpose of informing the role of research, development, and
				risk assessment relating to safety, environmental protection, and spill
				response.
							(2)Specific areas
				of focusThe program under this subsection shall include
				research, development, and other activities related to—
								(A)risk assessment,
				using all available data from safety and compliance records both within the
				United States and internationally;
								(B)analysis of
				industry trends in technology, investment, and interest in frontier
				areas;
								(C)analysis of
				incidents investigated under section 22;
								(D)reviews of best
				available technologies, including technologies associated with pipelines,
				blowout preventer mechanisms, casing, well design, and other associated
				infrastructure related to offshore energy development;
								(E)oil spill
				response and mitigation;
								(F)risks associated
				with human factors; and
								(G)renewable energy
				operations.
								(3)Information
				sharing activities
								(A)Domestic
				activitiesThe Secretary shall carry out programs to facilitate
				the exchange and dissemination of scientific and technical information and best
				practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
								(B)International
				cooperationThe Secretary shall carry out programs to cooperate
				with international organizations and foreign governments to share information
				and best practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
								(4)ReportsThe
				program under this subsection shall provide to the Secretary, each Bureau
				Director under section 32, and the public quarterly reports that
				address—
								(A)developments in
				each of the areas under paragraph (2); and
								(B)(i)any accidents that have
				occurred in the past quarter; and
									(ii)appropriate responses to the
				accidents.
									(5)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
								(A)be
				programmatically separate and distinct from the leasing program;
								(B)carry out the
				studies, analyses, and other activities under this subsection;
								(C)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
								(D)make available to
				the public studies conducted and data gathered under this section.
								(6)Use of
				dataThe Secretary shall ensure that the information from the
				studies and research carried out under this section inform the development of
				safety practices and regulations as required by this Act and other applicable
				laws.
							.
				(i)EnforcementSection
			 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)in
			 the first sentence, by inserting , each loss of well control, blowout,
			 activation of the blowout preventer, and other accident that presented a
			 serious risk to human or environmental safety, after
			 fire; and
						(ii)in
			 the last sentence, by inserting as a condition of the lease
			 before the period at the end;
						(B)in the last
			 sentence of paragraph (2), by inserting “as a condition of lease” before the
			 period at the end;
					(2)in subsection
			 (e)—
					(A)by striking
			 (e) The and inserting the following:
						
							(e)Review of
				alleged safety violations
								(1)In
				generalThe
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)InvestigationThe
				Secretary shall investigate any allegation from any employee of the lessee or
				any subcontractor of the lessee made under paragraph
				(1).
							;
				and
					(3)by adding at the
			 end of the section the following:
					
						(g)Independent
				investigation
							(1)In
				generalAt the request of the Secretary, the National
				Transportation Safety Board may conduct an independent investigation of any
				accident, occurring in the outer Continental Shelf and involving activities
				under this Act, that does not otherwise fall within the definition of an
				accident or major marine casualty, as those terms are used in chapter 11 of
				title 49, United States Code.
							(2)Transportation
				accidentFor purposes of an investigation under this subsection,
				the accident that is the subject of the request by the Secretary shall be
				determined to be a transportation accident within the meaning of that term in
				chapter 11 of title 49, United States Code.
							(h)Information on
				causes and corrective actions
							(1)In
				generalFor each incident investigated under this section, the
				Secretary shall promptly make available to all lessees and the public technical
				information about the causes and corrective actions taken.
							(2)Public
				databaseAll data and reports related to an incident described in
				paragraph (1) shall be maintained in a database that is available to the
				public.
							(i)Inspection
				fee
							(1)In
				generalTheTo the extent necessary to fund the inspections
				described in this paragraph, the Secretary shall collect a
				non-refundable inspection fee, which shall be deposited in the Ocean Energy
				Enforcement Fund established under paragraph (3), from the designated operator
				for facilities subject to inspection under subsection (c).
							(2)EstablishmentThe
				Secretary shall establish, by rule, inspection fees—
								(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
								(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
								(3)Ocean energy
				enforcement fundThere is established in the Treasury a fund, to
				be known as the Ocean Energy Enforcement Fund (referred to in this
				subsection as the Fund), into which shall be deposited amounts
				collected under paragraph (1) and which shall be available as provided under
				paragraph (4).
							(4)Availability of
				feesNotwithstanding section 3302 of title 31, United States
				Code, all amounts collected by the Secretary under this section—
								(A)shall be credited
				as offsetting collections;
								(B)shall be
				available for expenditure only for purposes of carrying out inspections of
				outer Continental Shelf facilities (including mobile offshore drilling units)
				and the administration of the inspection program;
								(C)shall be
				available only to the extent provided for in advance in an appropriations Act;
				and
								(D)shall remain
				available until expended.
								(5)Annual
				reports
								(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2011, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
								(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
									(i)A
				statement of the amounts deposited into the Fund.
									(ii)A description of
				the expenditures made from the Fund for the fiscal year, including the purpose
				of the expenditures.
									(iii)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
									(iv)A statement of
				the balance remaining in the Fund at the end of the fiscal
				year.
									.
				(j)Remedies and
			 penaltiesSection 24 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1350) is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Civil
				penalty
							(1)In
				generalSubject to paragraphs (2) through (3), if any person
				fails to comply with this Act, any term of a lease or permit issued under this
				Act, or any regulation or order issued under this Act, the person shall be
				liable for a civil administrative penalty of not more than $75,000 for each day
				of continuance of each failure.
							(2)AdministrationThe
				Secretary may assess, collect, and compromise any penalty under paragraph
				(1).
							(3)HearingNo
				penalty shall be assessed under this subsection until the person charged with a
				violation has been given the opportunity for a hearing.
							(4)AdjustmentThe
				penalty amount specified in this subsection shall increase each year to reflect
				any increases in the Consumer Price Index for All Urban Consumers published by
				the Bureau of Labor Statistics of the Department of
				Labor.
							;
				(2)in subsection
			 (c)—
					(A)in the first
			 sentence, by striking $100,000 and inserting
			 $10,000,000; and
					(B)by adding at the
			 end the following: The penalty amount specified in this subsection shall
			 increase each year to reflect any increases in the Consumer Price Index for All
			 Urban Consumers published by the Bureau of Labor Statistics of the Department
			 of Labor.; and
					(3)in subsection
			 (d), by inserting , or with reckless disregard, after
			 knowingly and willfully.
				(k)Oil and gas
			 development and productionSection 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351) is amended by striking , other than the
			 Gulf of Mexico, each place it appears in subsections (a)(1), (b), and
			 (e)(1).
			(l)Conflicts of
			 interestSection 29 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1355) is amended to read as
			 follows:
				
					29.Conflicts of
				interest
						(a)Restrictions on
				employmentNo full-time officer or employee of the Department of
				the Interior who directly or indirectly discharges duties or responsibilities
				under this Act shall—
							(1)within 2 years after his
				employment with the Department has ceased—
								(A)knowingly act as agent or
				attorney for, or otherwise represent, any other person (except the United
				States) in any formal or informal appearance before;
								(B)with the intent to
				influence, make any oral or written communication on behalf of any other person
				(except the United States) to; or
								(C)knowingly aid, advise, or
				assist in—
									(i)representing any other
				person (except the United States in any formal or informal appearance before;
				or
									(ii)making, with the intent
				to influence, any oral or written communication on behalf of any other person
				(except the United States) to,
									any department, agency, or court of the
				United States, or any officer or employee thereof, in connection with any
				judicial or other proceeding, application, request for a ruling or other
				determination, regulation, order lease, permit, rulemaking, inspection,
				enforcement action, or other particular matter involving a specific party or
				parties in which the United States is a party or has a direct and substantial
				interest which was actually pending under his official responsibility as an
				officer or employee within a period of one year prior to the termination of
				such responsibility or in which he participated personally and substantially as
				an officer or employee;(2)within 1 year after his
				employment with the Department has ceased—
								(A)knowingly act as agent or
				attorney for, or otherwise represent, any other person (except the United
				States) in any formal or informal appearance before;
								(B)with the intent to
				influence, make any oral or written communication on behalf of any other person
				(except the United States) to; or
								(C)knowingly aid , advise,
				or assist in —
									(i)representing any other
				person (except the United States in any formal or informal appearance before,
				or
									(ii)making, with the intent
				to influence, any oral or written communication on behalf of any other person
				(except the United States) to,
									the Department of the Interior, or any
				officer or employee thereof, in connection with any judicial, rulemaking,
				regulation, order, lease, permit, regulation, inspection, enforcement action,
				or other particular matter which is pending before the Department of the
				Interior or in which the Department has a direct and substantial interest;
				or(3)accept employment or
				compensation, during the 1-year period beginning on the date on which
				employment with the Department has ceased, from any person (other than the
				United States) that has a direct and substantial interest—
								(A)that was pending under
				the official responsibility of the employee as an officer or employee of the
				Department during the 1-year period preceding the termination of the
				responsibility; or
								(B)in which the employee
				participated personally and substantially as an officer or employee.
								(b)Prior employment
				relationshipsNo full-time officer or employee of the Department
				of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall participate personally and substantially
				as a Federal officer or employee, through decision, approval, disapproval,
				recommendation, the rendering of advice, investigation, or otherwise, in a
				proceeding, application, request for a ruling or other determination, contract,
				claim, controversy, charge, accusation, inspection, enforcement action, or
				other particular matter in which, to the knowledge of the officer or
				employee—
							(1)the officer or employee
				or the spouse, minor child, or general partner of the officer or employee has a
				financial interest;
							(2)any organization in which
				the officer or employee is serving as an officer, director, trustee, general
				partner, or employee has a financial interest;
							(3)any person or
				organization with whom the officer or employee is negotiating or has any
				arrangement concerning prospective employment has a financial interest;
				or
							(4)any person or
				organization in which the officer or employee has, within the preceding 1-year
				period, served as an officer, director, trustee, general partner, agent,
				attorney, consultant, contractor, or employee has a financial interest.
							(c)Gifts from outside
				sourcesNo full-time officer or employee of the Department of the
				Interior who directly or indirectly discharges duties or responsibilities under
				this Act shall, directly or indirectly, solicit or accept any gift in violation
				of subpart B of part 2635 of title V, Code of Federal Regulations (or successor
				regulations).
						(d)ExemptionsThe
				Secretary may, by rule, exempt from this section clerical and support personnel
				who do not conduct inspections, perform audits, or otherwise exercise
				regulatory or policy making authority under this Act.
						(e)Penalties
							(1)Criminal
				penaltiesAny person who violates paragraph (1) or (2) of
				subsection (a) or subsection (b) shall be punished in accordance with section
				216 of title 18, United States Code.
							(2)Civil
				penaltiesAny person who violates subsection (a)(3) or (c) shall
				be punished in accordance with subsection (b) of section 216 of title 18,
				United States
				Code.
							.
			7.Study on the effect of
			 the moratoria on new deepwater drilling in the Gulf of Mexico on employment and
			 small businesses
			(a)In
			 generalThe Secretary of Energy, acting through the Energy
			 Information Administration, shall publish a monthly study evaluating the effect
			 of the moratoria resulting from the blowout and explosion of the mobile
			 offshore drilling unit Deepwater Horizon that occurred on
			 April 20, 2010, and resulting hydrocarbon releases into the environment, on
			 employment and small businesses.
			(b)ReportNot
			 later than 60 days after the date of enactment of this Act and at the beginning
			 of each month thereafter during the effective period of the moratoria described
			 in subsection (a), the Secretary of Energy, acting through the Energy
			 Information Administration, shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report regarding the results of the study conducted under
			 subsection (a), including—
				(1)a survey of the effect of
			 the moratoria on deepwater drilling on employment in the industries directly
			 involved in oil and natural gas exploration in the outer Continental
			 Shelf;
				(2)a survey of the effect of
			 the moratoria on employment in the industries indirectly involved in oil and
			 natural gas exploration in the outer Continental Shelf, including suppliers of
			 supplies or services and customers of industries directly involved in oil and
			 natural gas exploration;
				(3)an estimate of the effect
			 of the moratoria on the revenues of small business located near the Gulf of
			 Mexico and, to the maximum extent practicable, throughout the United States;
			 and
				(4)any recommendations to
			 mitigate possible negative effects on small business concerns resulting from
			 the moratoria.
				78.Reform of other
			 laws
			(a)Coordinated mapping
			 initiative
			Section 388(b)
			 of the Energy Policy Act of 2005 (43 U.S.C. 1337 note; Public Law 109–58) is
			 amended by adding at the end the following:
				
					(4)Federal
				agenciesAny head of a Federal department or agency shall, on
				request of the Secretary, provide to the Secretary all data and information
				that the Secretary determines to be necessary for the purpose of including the
				data and information in the mapping initiative, except that no Federal
				department or agency shall be required to provide any data or information that
				is privileged or proprietary.
					.
				
			(b)Dedicated
			 funding for outer continental shelf research activitiesSection
			 999H(d) of the Energy Policy Act of 2005 (42 U.S.C. 16378(d)) is amended by
			 striking paragraph (4) and inserting the following:
				
					(4)25 percent shall
				be used for research activities required under sections 20 and 21 of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1346,
				1347).
					.
			9.Safer oil and gas
			 production
			(a)Program
			 authoritySection 999A of the
			 Energy Policy Act of 2005 (42 U.S.C. 16371) is amended—
				(1)in subsection (a)—
					(A)by striking
			 ultra-deepwater and inserting deepwater;
			 and
					(B)by inserting well
			 control and accident prevention, after safe
			 operations,;
					(2)in subsection (b)—
					(A)by striking paragraph (1)
			 and inserting the following:
						
							(1)Deepwater architecture,
				well control and accident prevention, and deepwater technology, including
				drilling to deep formations in waters greater than 500
				feet.
							; and
				
					(B)by striking paragraph (4)
			 and inserting the following:
						
							(4)Safety technology
				research and development for drilling activities aimed at well control and
				accident prevention performed by the Office of Fossil Energy of the
				Department.
							;
				and
					(3)in subsection (d)—
					(A)in the subsection
			 heading, by striking National Energy Technology Laboratory and
			 inserting Office of
			 Fossil Energy of the Department; and
					(B)by striking
			 National Energy Technology Laboratory and inserting
			 Office of Fossil Energy of the Department.
					(b)Deepwater and
			 unconventional onshore natural gas and other petroleum research and development
			 programSection 999B of the
			 Energy Policy Act of 2005 (42 U.S.C. 16372) is amended—
				(1)in the section heading,
			 by striking Ultra-deepwater
			 and unconventional onshore natural gas and other
			 petroleum and inserting Safe oil and gas production and accident
			 prevention;
				(2)in subsection (a), by
			 striking , by increasing and all that follows through the period
			 at the end and inserting and the safe and environmentally responsible
			 exploration, development, and production of hydrocarbon
			 resources.;
				(3)in subsection
			 (c)(1)—
					(A)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
					(B)by inserting after
			 subparagraph (C) the following:
						
							(D)projects will be selected
				on a competitive, peer-reviewed basis.
							;
				and
					(4)in subsection (d)—
					(A)in paragraph (6), by
			 striking ultra-deepwater and inserting
			 deepwater;
					(B)in paragraph (7)—
						(i)in subparagraph
			 (A)—
							(I)in the subparagraph
			 heading, by striking Ultra-deepwater and inserting
			 Deepwater;
							(II)by striking
			 development and and inserting research, development,
			 and; and
							(III)by striking as
			 well as and all that follows through the period at the end and
			 inserting aimed at improving operational safety of drilling activities,
			 including well integrity systems, well control, blowout prevention, the use of
			 non-toxic materials, and integrated systems approach-based management for
			 exploration and production in deepwater.;
							(ii)in subparagraph (B), by
			 striking and environmental mitigation and inserting use
			 of non-toxic materials, drilling safety, and environmental mitigation and
			 accident prevention;
						(iii)in subparagraph (C), by
			 inserting safety and accident prevention, well control and systems
			 integrity, after including; and
						(iv)by adding at the end the
			 following:
							
								(D)Safety and accident
				prevention technology research and developmentAwards from
				allocations under section 999H(d)(4) shall be expended on areas
				including—
									(i)development of improved
				cementing and casing technologies;
									(ii)best management
				practices for cementing, casing, and other well control activities and
				technologies;
									(iii)development of
				integrity and stewardship guidelines for—
										(I)well-plugging and
				abandonment;
										(II)development of wellbore
				sealant technologies; and
										(III)improvement and
				standardization of blowout prevention
				devices.
										;
				and
						(C)by adding at the end the
			 following:
						
							(8)Study; report
								(A)StudyAs
				soon as practicable after the date of enactment of this paragraph, the
				Secretary shall enter into an arrangement with the National Academy of Sciences
				under which the Academy shall conduct a study to determine—
									(i)whether the benefits
				provided through each award under this subsection during calendar year 2011
				have been maximized; and
									(ii)the new areas of
				research that could be carried out to meet the overall objectives of the
				program.
									(B)ReportNot
				later than January 1, 2012, the Secretary shall submit to the appropriate
				committees of Congress a report that contains a description of the results of
				the study conducted under subparagraph (A).
								(C)Optional
				updatesThe Secretary may update the report described in
				subparagraph (B) for the 5-year period beginning on the date described in that
				subparagraph and each 5-year period
				thereafter.
								;
					(5)in subsection (e)—
					(A)in paragraph (2)—
						(i)in the second sentence of
			 subparagraph (A), by inserting to the Secretary for review after
			 submit; and
						(ii)in the first sentence of
			 subparagraph (B), by striking Ultra-Deepwater and all that
			 follows through and such Advisory Committees and inserting
			 Program Advisory Committee established under section 999D(a), and the
			 Advisory Committee; and
						(B)by adding at the end the
			 following:
						
							(6)Research findings and
				recommendations for implementationThe Secretary, in consultation
				with the Secretary of the Interior and the Administrator of the Environmental
				Protection Agency, shall publish in the Federal Register an annual report on
				the research findings of the program carried out under this section and any
				recommendations for implementation that the Secretary, in consultation with the
				Secretary of the Interior and the Administrator of the Environmental Protection
				Agency, determines to be
				necessary.
							;
					(6)in subsection (i)—
					(A)in the subsection
			 heading, by striking United States Geological Survey and
			 inserting Department of
			 the Interior; and
					(B)by striking ,
			 through the United States Geological Survey,; and
					(7)in the first sentence of
			 subsection (j), by striking National Energy Technology
			 Laboratory and inserting Office of Fossil Energy of the
			 Department.
				(c)Additional requirements
			 for awardsSection 999C(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16373(b)) is amended by striking
			 an ultra-deepwater technology or an ultra-deepwater architecture
			 and inserting a deepwater technology.
			(d)Program Advisory
			 CommitteeSection 999D of the
			 Energy Policy Act of 2005 (42 U.S.C. 16374) is amended to read as
			 follows:
				
					999D.Program Advisory
				Committee
						(a)EstablishmentNot
				later than 270 days after the date of enactment of the Safe and Responsible
				Energy Production Improvement Act of 2010, the Secretary shall establish an
				advisory committee to be known as the Program Advisory Committee
				(referred to in this section as the Advisory Committee).
						(b)Membership
							(1)In
				generalThe Advisory Committee shall be composed of members
				appointed by the Secretary, including—
								(A)individuals with
				extensive research experience or operational knowledge of hydrocarbon
				exploration and production;
								(B)individuals broadly
				representative of the affected interests in hydrocarbon production, including
				interests in environmental protection and safety operations;
								(C)representatives of
				Federal agencies, including the Environmental Protection Agency and the
				Department of the Interior;
								(D)State regulatory agency
				representatives; and
								(E)other individuals, as
				determined by the Secretary.
								(2)Limitations
								(A)In
				generalThe Advisory Committee shall not include individuals who
				are board members, officers, or employees of the program consortium.
								(B)Categorical
				representationIn appointing members of the Advisory Committee,
				the Secretary shall ensure that no class of individuals described in any of
				subparagraphs (A), (B), (D), or (E) of paragraph (1) comprises more than
				1/3 of the membership of the Advisory Committee.
								(c)SubcommitteesThe
				Advisory Committee may establish subcommittees for separate research programs
				carried out under this subtitle.
						(d)DutiesThe
				Advisory Committee shall—
							(1)advise the Secretary on
				the development and implementation of programs under this subtitle; and
							(2)carry out section
				999B(e)(2)(B).
							(e)CompensationA
				member of the Advisory Committee shall serve without compensation but shall be
				entitled to receive travel expenses in accordance with subchapter I of chapter
				57 of title 5, United States Code.
						(f)ProhibitionThe
				Advisory Committee shall not make recommendations on funding awards to
				particular consortia or other entities, or for specific
				projects.
						.
			(e)DefinitionsSection 999G of the Energy Policy Act of
			 2005 (42 U.S.C. 16377) is amended—
				(1)in paragraph (1), by
			 striking 200 but less than 1,500 meters and inserting 500
			 feet;
				(2)by striking paragraphs
			 (8), (9), and (10);
				(3)by redesignating
			 paragraphs (2) through (7) and (11) as paragraphs (4) through (9) and (10),
			 respectively;
				(4)by inserting after
			 paragraph (1) the following:
					
						(2)Deepwater
				architectureThe term deepwater architecture means
				the integration of technologies for the exploration for, or production of,
				natural gas or other petroleum resources located at deepwater depths.
						(3)Deepwater
				technologyThe term deepwater technology means a
				discrete technology that is specially suited to address 1 or more challenges
				associated with the exploration for, or production of, natural gas or other
				petroleum resources located at deepwater
				depths.
						;
				and
				(5)in paragraph (10) (as
			 redesignated by paragraph (3)), by striking in an economically
			 inaccessible geological formation, including resources of small
			 producers.
				(f)FundingSection 999H of the Energy Policy Act of
			 2005 (42 U.S.C. 16378) is amended—
				(1)in the first sentence of
			 subsection (a) by striking Ultra-Deepwater and Unconventional Natural
			 Gas and Other Petroleum Research Fund and inserting Safe and
			 Responsible Energy Production Research Fund;
				(2)in subsection (d)—
					(A)in paragraph (1), by
			 striking 35 percent and inserting 21.5
			 percent;
					(B)in paragraph (2), by
			 striking 32.5 percent and inserting 21
			 percent;
					(C)in paragraph (4)—
						(i)by striking 25
			 percent and inserting 30 percent;
						(ii)by striking
			 complementary research and inserting safety technology
			 research and development; and
						(iii)by striking
			 contract management, and all that follows through the period at
			 the end and inserting and contract management.; and
						(D)by adding at the end the
			 following:
						
							(5)20 percent shall be used
				for research activities required under sections 20 and 21 of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1346,
				1347).
							.
					(3)in subsection (f), by
			 striking Ultra-Deepwater and Unconventional Natural Gas and Other
			 Petroleum Research Fund and inserting Safer Oil and Gas
			 Production and Accident Prevention Research Fund.
				(g)Conforming
			 amendmentSubtitle J of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16371 et seq.) is amended in the
			 subtitle heading by striking Ultra-Deepwater and Unconventional Natural Gas and Other Petroleum
			 Resources and inserting Safer Oil and Gas Production and Accident
			 Prevention.
			10.National Commission on
			 Outer Continental Shelf Oil Spill Prevention
			(a)EstablishmentThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this section as the Commission).
			(b)PurposesThe purposes of the Commission are—
				(1)to examine and report on
			 the facts and causes relating to the Deepwater Horizon explosion and oil spill
			 of 2010;
				(2)to ascertain, evaluate,
			 and report on the evidence developed by all relevant governmental agencies
			 regarding the facts and circumstances surrounding the incident;
				(3)to build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
					(A)the Committees on Energy
			 and Natural Resources and Commerce, Science, and Transportation of the
			 Senate;
					(B)the Committee on Natural
			 Resources and the Subcommittee on Oversight and Investigations of the House of
			 Representatives; and
					(C)other Executive branch,
			 congressional, or independent commission investigations into the Deepwater
			 Horizon incident of 2010, other fatal oil platform accidents and major spills,
			 and major oil spills generally;
					(4)to make a full and
			 complete accounting of the circumstances surrounding the incident, and the
			 extent of the preparedness of the United States for, and immediate response of
			 the United States to, the incident; and
				(5)to investigate and report
			 to the President and Congress findings, conclusions, and recommendations for
			 corrective measures that may be taken to prevent similar incidents.
				(c)Composition of
			 Commission
				(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
					(A)1 member shall be
			 appointed by the President, who shall serve as Chairperson of the
			 Commission;
					(B)1 member shall be
			 appointed by the majority or minority (as the case may be) leader of the Senate
			 from the Republican Party and the majority or minority (as the case may be)
			 leader of the House of Representatives from the Republican Party, who shall
			 serve as Vice Chairperson of the Commission;
					(C)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Democratic Party;
					(D)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Republican Party;
					(E)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Republican Party; and
					(F)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Democratic Party.
					(2)Qualifications; initial
			 meeting
					(A)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
					(B)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be a
			 current officer or employee of the Federal Government or any State or local
			 government.
					(C)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience and expertise in such
			 areas as—
						(i)engineering;
						(ii)environmental
			 compliance;
						(iii)health and safety law
			 (particularly oil spill legislation);
						(iv)oil spill insurance
			 policies;
						(v)public
			 administration;
						(vi)oil and gas exploration
			 and production;
						(vii)environmental cleanup;
			 and
						(viii)fisheries and wildlife
			 management.
						(D)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before September 15, 2010.
					(E)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
					(3)Quorum;
			 vacancies
					(A)In
			 generalAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of the
			 members of the Commission.
					(B)Quorum6
			 members of the Commission shall constitute a quorum.
					(C)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was
			 made.
					(d)Functions of
			 Commission
				(1)In
			 generalThe functions of the Commission are—
					(A)to conduct an
			 investigation that—
						(i)investigates relevant
			 facts and circumstances relating to the Deepwater Horizon incident of April 20,
			 2010, and the associated oil spill thereafter, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
						(ii)may include relevant
			 facts and circumstances relating to—
							(I)permitting
			 agencies;
							(II)environmental and worker
			 safety law enforcement agencies;
							(III)national energy
			 requirements;
							(IV)deepwater and
			 ultradeepwater oil and gas exploration and development;
							(V)regulatory
			 specifications, testing, and requirements for offshore oil and gas well
			 explosion prevention;
							(VI)regulatory
			 specifications, testing, and requirements offshore oil and gas well casing and
			 cementing regulation;
							(VII)the role of
			 congressional oversight and resource allocation; and
							(VIII)other areas of the
			 public and private sectors determined to be relevant to the Deepwater Horizon
			 incident by the Commission;
							(B)to identify, review, and
			 evaluate the lessons learned from the Deepwater Horizon incident of April 20,
			 2010, regarding the structure, coordination, management policies, and
			 procedures of the Federal Government, and, if appropriate, State and local
			 governments and nongovernmental entities, and the private sector, relative to
			 detecting, preventing, and responding to those incidents; and
					(C)to submit to the
			 President and Congress such reports as are required under this section
			 containing such findings, conclusions, and recommendations as the Commission
			 determines to be appropriate, including proposals for organization,
			 coordination, planning, management arrangements, procedures, rules, and
			 regulations.
					(2)Relationship to inquiry
			 by congressional committeesIn investigating facts and
			 circumstances relating to energy policy, the Commission shall—
					(A)first review the
			 information compiled by, and any findings, conclusions, and recommendations of,
			 the committees identified in subparagraphs (A) and (B) of subsection (b)(3);
			 and
					(B)after completion of that
			 review, pursue any appropriate area of inquiry, if the Commission determines
			 that—
						(i)those committees have not
			 investigated that area;
						(ii)the investigation of
			 that area by those committees has not been completed; or
						(iii)new information not
			 reviewed by the committees has become available with respect to that
			 area.
						(e)Powers of
			 Commission
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this section—
					(A)hold such hearings, meet
			 and act at such times and places, take such testimony, receive such evidence,
			 and administer such oaths; and
					(B)require, by subpoena or
			 otherwise, the attendance and testimony of such witnesses and the production of
			 such books, records, correspondence, memoranda, papers, documents, tapes, and
			 materials;
					as the Commission or such subcommittee or
			 member considers to be advisable.(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this paragraph
			 only—
							(I)by the agreement of the
			 Chairperson and the Vice Chairperson; or
							(II)by the affirmative vote
			 of 6 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), a subpoena issued under this paragraph—
							(I)shall bear the signature
			 of the Chairperson or any member designated by a majority of the
			 Commission;
							(II)and may be served by any
			 person or class of persons designated by the Chairperson or by a member
			 designated by a majority of the Commission for that purpose.
							(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
						(ii)Judicial action for
			 noncomplianceAny failure to obey the order of the court may be
			 punished by the court as a contempt of that court.
						(iii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this
			 subsection, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
						(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this section.
				(4)Information from
			 Federal agencies
					(A)In
			 generalThe Commission may secure directly from any Executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this section.
					(B)CooperationEach
			 Federal department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish information, suggestions, estimates, and statistics directly to the
			 Commission, upon request made by the Chairperson, the Chairperson of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
					(C)Receipt, handling,
			 storage, and disseminationInformation shall be received,
			 handled, stored, and disseminated only by members of the Commission and the
			 staff of the Commission in accordance with all applicable laws (including
			 regulations and Executive orders).
					(5)Assistance from Federal
			 agencies
					(A)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the functions of the Commission.
					(B)Other departments and
			 agenciesIn addition to the assistance prescribed in subparagraph
			 (A), departments and agencies of the United States may provide to the
			 Commission such services, funds, facilities, staff, and other support services
			 as are determined to be advisable and authorized by law.
					(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property, including travel, for the direct advancement of the functions of the
			 Commission.
				(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				(f)Public meetings and
			 hearings
				(1)Public meetings and
			 release of public versions of reportsThe Commission
			 shall—
					(A)hold public hearings and
			 meetings, to the extent appropriate; and
					(B)release public versions
			 of the reports required under paragraphs (1) and (2) of subsection (j).
					(2)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of proprietary or sensitive
			 information provided to or developed for or by the Commission as required by
			 any applicable law (including a regulation or Executive order).
				(g)Staff of
			 Commission
				(1)In general
					(A)Appointment and
			 compensation
						(i)In
			 generalThe Chairperson, in consultation with the Vice
			 Chairperson and in accordance with rules agreed upon by the Commission, may,
			 without regard to the civil service laws (including regulations), appoint and
			 fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
						(ii)Maximum rate of
			 payNo rate of pay fixed under this subparagraph may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
						(B)Personnel as Federal
			 employees
						(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be considered to be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
						(ii)Members of
			 commissionClause (i) shall not apply to members of the
			 Commission.
						(2)Detailees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
				(h)Compensation and travel
			 expenses
				(1)Compensation of
			 members
					(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
					(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
					(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				(i)Security clearances for
			 Commission members and staff
				(1)In
			 generalSubject to paragraph
			 (2), the appropriate Federal agencies or departments shall cooperate with the
			 Commission in expeditiously providing to the members and staff of the
			 Commission appropriate security clearances, to the maximum extent practicable,
			 pursuant to existing procedures and requirements.
				(2)Proprietary
			 informationNo person shall
			 be provided with access to proprietary information under this section without
			 the appropriate security clearances.
				(j)Reports of Commission;
			 adjournment
				(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
				(2)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
				(3)Temporary
			 adjournment
					(A)In
			 generalThe Commission, and all the authority provided under this
			 section, shall adjourn and be suspended, respectively, on the date that is 60
			 days after the date on which the final report is submitted under paragraph
			 (2).
					(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding activities
			 of the Commission, including—
						(i)providing testimony to
			 committees of Congress concerning reports of the Commission; and
						(ii)disseminating the final
			 report submitted under paragraph (2).
						(C)Reconvening of
			 CommissionThe Commission shall stand adjourned until such time
			 as the President or the Secretary of Homeland Security declares an oil spill of
			 national significance to have occurred, at which time—
						(i)the Commission shall
			 reconvene in accordance with subsection (c)(3); and
						(ii)the authority of the
			 Commission under this section shall be of full force and effect.
						(k)Funding
				(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(A)$10,000,000 for the first
			 fiscal year in which the Commission convenes; and
					(B)$3,000,000 for each
			 fiscal year thereafter in which the Commission convenes.
					(2)AvailabilityAmounts
			 made available to carry out this section shall be available—
					(A)for transfer to the
			 Commission for use in carrying out the functions and activities of the
			 Commission under this section; and
					(B)until the date on which
			 the Commission adjourns for the fiscal year under subsection (j)(3).
					(l)Nonapplicability of
			 Federal Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
			11.Classification of
			 offshore systems
			(a)Regulations
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary and the Secretary of the Department in which the Coast
			 Guard is operating shall jointly issue regulations requiring systems (including
			 existing systems) used in the offshore exploration, development, and production
			 of oil and gas in the outer Continental Shelf to be constructed, maintained,
			 and operated so as to meet classification, certification, rating, and
			 inspection standards that are necessary—
					(A)to protect the health and
			 safety of affiliated workers; and
					(B)to prevent environmental
			 degradation.
					(2)Third-party
			 verificationThe standards established by regulation under
			 paragraph (1) shall be verified through certification and classification by
			 independent third parties that—
					(A)have been preapproved by
			 both the Secretary and the Secretary of the Department in which the Coast Guard
			 is operating; and
					(B)have no financial
			 conflict of interest in conducting the duties of the third parties.
					(3)Minimum systems
			 coveredAt a minimum, the regulations issued under paragraph (1)
			 shall require the certification and classification by an independent third
			 party who meets the requirements of paragraph (2) of—
					(A)mobile offshore drilling
			 units;
					(B)fixed and floating
			 drilling or production facilities;
					(C)drilling systems,
			 including risers and blowout preventers; and
					(D)any other equipment
			 dedicated to the safety systems relating to offshore extraction and production
			 of oil and gas.
					(4)ExceptionsThe
			 Secretary and the Secretary of the Department in which the Coast Guard is
			 operating may waive the standards established by regulation under paragraph (1)
			 for an existing system only if—
					(A)the system is of an age
			 or type where meeting such requirements is impractical; and
					(B)the system poses an
			 acceptably low level of risk to the environment and to human safety.
					(b)Authority of Coast
			 GuardNothing in this section preempts or interferes with the
			 authority of the Coast Guard.
			812.Savings
			 provisions
			(a)Existing
			 lawAll regulations, rules, standards, determinations, contracts
			 and agreements, memoranda of understanding, certifications, authorizations,
			 appointments, delegations, results and findings of investigations, or any other
			 actions issued, made, or taken by, or pursuant to or under, the authority of
			 any law (including regulations) that resulted in the assignment of functions or
			 activities to the Secretary, the Director of the Minerals Management Service
			 (including by delegation from the Secretary), or the Department (as related to
			 the implementation of the purposes referenced in this Act) that were in effect
			 on the date of enactment of this Act shall continue in full force and effect
			 after the date of enactment of this Act unless previously scheduled to expire
			 or until otherwise modified or rescinded by this Act or any other Act.
			(b)Effect on other
			 authoritiesThis Act does not amend or alter the provisions of
			 other applicable laws, unless otherwise noted.
			913.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		July 28, 2010
		Reported with amendments
	
